Citation Nr: 0506348	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  04-19 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased disability rating for 
schizophrenia, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to November 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Los 
Angeles, California Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied entitlement to service connection for major 
depression and hypertension, and increased the rating 
assigned for schizophrenia from 30 percent to 50 percent.  
The veteran has appealed for a rating higher than 50 percent.  

This case was certified to the Board by the San Diego, 
California RO.

In May 2003, the veteran submitted a claim for service 
connection for a sleep disorder and for sarcoidosis of the 
eyes.  The RO has not issued a rating decision with regard to 
either of those claims.  The Board refers those claims to the 
RO for appropriate action.

The issue of entitlement to service connection for major 
depression is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's diastolic blood pressure was predominantly 
90 or higher prior to separation from service in 1984 and 
following separation from service in 1985.

2.  The veteran's schizophrenia produces total occupational 
impairment.

CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 4.104, Diagnostic Code 7101, Note (1) (2004).

2.  Schizophrenia meets the criteria for a 100 percent 
evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.2, 4.7. 4.10, 4.130 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  
Notably, however, as this decision grants the maximum benefit 
sought for the issues discussed below, the need to discuss 
VA's compliance with the VCAA is obviated.

Service Connection for Hypertension

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In the case of certain chronic diseases, including 
hypertension, service connection may be presumed if the 
disease became manifest to a degree of 10 percent disabling 
or more within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  For VA disability purposes, 
hypertension means diastolic pressure of predominantly 90 or 
more or systolic pressure of predominantly 160 or more.  
Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).   For hypertension to be 10 
percent disabling, diastolic pressure must be predominantly 
100 or more, or systolic pressure must be predominantly 160 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The service medical records reflect that the veteran's blood 
pressure was within normal limits at a March 1973 entrance 
examination.  

In pertinent part, outpatient treatment records note elevated 
readings of 140/98 in April 1978, 130/110 in December 1979, 
and 140/92 in February 1981.  Further, the veteran's blood 
pressure was elevated on multiple occasions during the week 
of February 18, 1983.  Specifically, readings were elevated 
on February 24, 26 and 27.  

On admission for inpatient mental health treatment in July 
1984, the veteran's blood pressure was 140/103.  During the 
course of his hospitalization elevated readings of 130/90, 
128/100, and 140/100 were noted in July.  In August 1984, his 
blood pressure was within normal limits.  Significantly, 
however, at his September 1984 separation examination, the 
veteran's blood pressure was 120/90 sitting, 130/90 
recumbent, and 130/100 standing.

On VA examination in January 1985, the veteran's blood 
pressure was 150/102 sitting, 144/104 recumbent, and 140/108 
standing.  The examiner commented that the veteran was 
hypertensive on examination.

In April 1999, private physician Mike Mirahmadi, M.D., wrote 
that the conditions for which he was treating the veteran 
included hypertension.  Private medical treatment notes from 
Dr. Mirahmadi and other physicians include elevated blood 
pressure readings in April 1999, September 1999, February 
2000, November 2000, and July 2003.

On VA examination in July 1999, the veteran's blood pressure 
was within normal limits.  VA outpatient treatment notes show 
elevated blood pressure readings in February 2000, and May 
2000.

VA outpatient treatment notes from January to April 2003 
reflect that the veteran received medication for 
hypertension.  The notes contain elevated blood pressure 
readings in January, March, and April 2003.  On VA medical 
examination in May 2003, the veteran's blood pressure was 
180/102.

Based on the foregoing, the Board finds that in 1984, 
immediately prior to separation from service, the veteran's 
diastolic pressure readings were predominantly in the 
hypertensive range.  Evidence of hypertension was shown on 
examination several weeks after service separation, and 
medical records reflect that he currently has hypertension.  
In light of the chronicity of elevated readings presented in 
service, his current disability cannot be distinguished from 
his inservice pathology.  Therefore, service connection for 
hypertension is warranted.

Increased Rating for Schizophrenia

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  An 
evaluation of the level of disability present also includes 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of symptoms 
on the functional abilities.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The United States Court of Appeals for 
Veterans Claims held in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), that "where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  

The veteran has appealed the 50 percent rating assigned 
effective January 24, 2002.  The RO has evaluated the 
veteran's schizophrenia under 38 C.F.R. § 4.130, Diagnostic 
Code 9205.  The VA rating schedule includes a rating formula 
for mental disorders which provides as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
........................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................ 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

38 C.F.R. § 4.130.

A July 1999 VA examination noted symptoms of periodic 
paranoia, some auditory hallucinations, depression, periodic 
sleep problems, and difficulty with impulse control.  He 
denied panic attacks and mania.  Mental status examination 
revealed that the veteran was alert and cooperative.  His 
grooming and hygiene were below average.  He did not appear 
depressed, and he denied suicidal and homicidal ideation.  
His speech was fluent, there was no looseness of association, 
tangetiality, or cicumstantiality.  Judgment and insight were 
fair, and no thought impairment or inappropriate behavior was 
noted.  Unfortunately, the examiner did not have access to 
the claims folder.  The diagnosis was chronic schizophrenia, 
and a global assessment of functioning (GAF) score of 64 was 
assigned.

The veteran's schizophrenia was diagnosed during service, and 
he has continued in treatment, including medication, for 
schizophrenia since his separation from service.  In a July 
1999 evaluation, and a January 2000 addendum, Barbara 
Sziraki, PhD, stated that the veteran had worsening symptoms 
of schizophrenia.  The veteran reported depression, insomnia, 
emotional withdrawal, cognitive disturbance, and problems 
with memory.  He stated that he had auditory hallucinations 
six or more times per year.  He related trouble 
concentrating, with resulting difficulty performing his job 
as a postal clerk.  He indicated that he had been convicted 
of spousal abuse, and that presently he was separated from 
his wife and lived alone.  He reported that his psychological 
problems and his breathing problems related to sarcoidosis 
made it difficult to continue his employment.  The 
psychologist noted that the veteran had trouble at work due 
to mental errors, memory lapses, and difficulty getting along 
with coworkers.  The psychologist found that the veteran also 
did not get along with his family members.  Psychometric 
studies showed chronic incapacitating symptomatology.  The 
examiner opined that she could safely predict that the 
appellant's future active employment at the United States 
Post Office was in jeopardy.

In April 2000, a board certified VA psychiatrist noted that 
he had treated the veteran over the prior 18 months, and that 
the appellant had been missing extended periods of work 
because of the persistence of his psychotic symptoms.  The 
psychiatrist opined that full time employment was not 
possible because of the veteran's psychiatric condition.

A November 2002 VA psychiatric evaluation reflected the 
veteran's report that he continued to have auditory 
hallucinations.  He reported feeling extremely paranoid, that 
the dose of his antipsychotic medication had increased, and 
that he stayed at home most of the time.  He also reported 
problems with impulse control.  The examiner noted that the 
veteran had been hospitalized in May 2002 with intense 
auditory hallucinations.  The veteran was no longer employed.  
Mental status examination revealed that the veteran was alert 
and oriented.  His grooming was poor, he was malodorous, and 
his eye contact was poor.  The appellant's affect was 
congruent with his mood.  Suicidal and homicidal ideation 
were denied.  There was no evidence of looseness of 
association, tangetiality, or circumstantiality.  He did 
report ideas of reference, but recent and remote memory were 
intact.  Concentration was slightly diminished, but insight 
and judgment were good.  The diagnosis was paranoid type 
schizophrenia.  A GAF score of 60 was assigned.

In February 2003, the veteran was seen at a VA outpatient 
clinic.  He reported discontinuing his psychiatric 
medications, and driving to Tennessee believing that the 
President of the United States had arranged a job for him 
there.  From Tennessee he drove to Mississippi where he 
visited a car dealership and demanded that he be given three 
cars that he believed was "owed."  The examiner found signs 
of prominent delusions, and auditory hallucinations.  In 
March 2003, the veteran reported racing thoughts, auditory 
hallucinations and delusions. 

After carefully considering all of the evidence of record, 
and after resolving reasonable doubt in the appellant's 
favor, the Board finds that, despite ongoing treatment 
including medication, the veteran's schizophrenia is now 
manifested by progressively poor occupational and social 
functioning.  Indeed, his schizophrenia now most closely 
resembles total occupational and social impairment.  
Accordingly, a 100 percent rating is assigned pursuant to 38 
C.F.R. §§ 3.102, 4.7, 4.130.  

As to the effective date warranted for the total disability 
evaluation, this question is not currently before the Board 
and the undersigned has no jurisdiction to address what 
effective date should be assigned for a total disability 
evaluation.


ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to a 100 percent evaluation for schizophrenia is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.


REMAND

The veteran is service connected for chronic schizophrenia, 
hypertension, and sarcoidosis.  In January 2002, the veteran 
claimed entitlement to service connection for major 
depression as a distinct disorder from schizophrenia.

As noted above, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).

The veteran was diagnosed with schizophrenia during service, 
and mental health professionals have continued that diagnosis 
since.  Beginning in 2000, some mental health professionals 
have noted that the veteran appeared depressed, and some have 
listed depression, along with schizophrenia, as a diagnosed 
mental condition.  The veteran has related feelings of 
depression to his limitations in functioning due to 
schizophrenia and sarcoidosis.

The claims file contains reports of mental health treatment 
and examinations of the veteran.  The professional reports 
leave some question, however, as to whether the veteran has 
major depression that is separate from his schizophrenia.  In 
addition, the professional reports do not address the 
questions of whether major depression is directly related to 
service, or whether the disorder is the result of service-
connected disabilities.  The Board will remand this issue for 
a VA psychiatric examination, with review of the claims file, 
and opinions regarding these questions relevant to the claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination to address the 
diagnosis and likely etiology of any 
depressive disorder.  The veteran's 
claims files should be provided to the 
examiner for review.  The examiner should 
be asked to provide opinions addressing 
the following questions:

A. Does the veteran suffer from 
major depression?

B. If so, does major depression have 
manifestations separate or 
distinguishable from those of his 
schizophrenia?

C. Is it at least as likely as not 
that major depression began during 
service or developed as a result of 
events during service?

D. Is it at least as likely as not 
that major depression developed as a 
result of, or was aggravated by any 
service connected disorder?

2.  Thereafter, RO should review the 
claim.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


